       Case 3:18-cv-00138-MMD-CLB Document 38 Filed 08/07/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA

AUBREY AVERY,                    )                     3:18-CV-0138-MMD-CLB
                                 )
           Plaintiff,            )                     MINUTES OF THE COURT
                                 )
     vs.                         )                     August 7, 2020
                                 )
McCORMICK, et al.,               )
                                 )
           Defendants.           )
________________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                LISA MANN             REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       The complaint in this case was screened and filed on May 24, 2019 (ECF Nos. 5 &
6). The Office of the Attorney General did not accept service on behalf of defendant Leslie
Healer, but the AG filed the last known address of defendant Healer under seal (ECF No.
18). On January 8, 2020, the court ordered the U.S. Marshal to attempt service of
defendant Healer at the address provided (ECF No. 20). Fifty-four days later the U.S.
Marshal returned the summons unexecuted because plaintiff failed to return the USM-285
form requesting service as ordered (ECF No. 25).

       On April 3, 2020, plaintiff was provided notice of the court’s intent to dismiss this
action pursuant to Fed. R. Civ. P. 4(m) as to defendant Healer (ECF No. 27). Plaintiff did
not respond to the 4(m) notice, and on June 9, 2020, the court dismissed all the claims
against defendant Healer (ECF No. 33). Over a month later, plaintiff brought the instant
motion requesting service on defendant Healer and requesting Healer be “added back in”
(ECF No. 35). Plaintiff’s motion is DENIED. Defendant Healer has been dismissed from
this case.

       In addition, plaintiff filed an amended complaint (ECF No. 36) without first obtaining
leave to do so pursuant to Fed.R.Civ.P. 15(a)(2). Therefore, plaintiff’s amended complaint
(ECF No. 36 ) is hereby STRICKEN.

      IT IS SO ORDERED.
                                                DEBRA K. KEMPI, CLERK

                                         By:             /s/
                                                Deputy Clerk
